DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12, 16, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercier et al. (US 20170133356) (“Mercier”).
	With regard to claim 1, figure 1 of Mercier discloses a manufacturing method of a display apparatus 5, comprising: providing a first substrate 60; forming at least one switch device 66 on the first substrate 60; providing a second substrate 10; forming at least one displaying unit G1 on a surface of the second substrates 10, patterning the second substrate 10 to form a plurality of penetrating holes 401; forming a conductive material 421 in the penetrating holes 401 of the second substrate 10; and assembling the first substrate 60 to the second substrate 10, wherein the at least one displaying unit G1 is electrically connected to the at least one switch device (leftmost electronic component 66 in fig. 1) through the conductive material 421 formed in the penetrating holes 401 of the second substrate 10.
With regard to claim 2, figure 1 of Mercier discloses forming a patterned conductive layer on a first surface (top of substrate 60) of the first substrate 60 to form a gate electrode (gate of electronic component 66), an anode (source of 66) and a cathode (drain of 66) of the at least one switch device 66.
With regard to claim 12, figure 1 of Mercier discloses that the first substrate 60 is assembled to another surface (bottom of semiconductor substrate 10) of the second substrate 10 which is opposite to the surface (top of substrate 10) of the second substrate 10. 
With regard to claim 16, fig. 1 of Mercier disclose that a top surface of the conductive material 421 formed in the penetrating holes 401 of the second substrate 10 contacts the N- type bump (“N-type”, par [0092]) and the P-type (“P-type”, par [0092]) bump of the at least one displaying unit G1.
With regard to claim 20, fig. 1 of Mercier discloses that the conductive material 421 is formed by electrode plating copper/copper (“electrolytic deposition of copper”, par [0129]).
With regard to claim 22, fig. 1 of Mercier discloses an N-type bump (“N-type”, par [0092]) and a P-type (“P-type”, par [0092]) bump of the at least one displaying unit G1 contact the surface of the second substrate 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 20170133356) (“Mercier”) in view of Chang et al. (US 2013/0059443) (“Chang”).
With regard to claim 13, Mercier does not disclose forming a patterned photo-resist on another surface of the second substrate.
However, figs. 3b and 7 of Chang discloses forming a patterned photo-resist (“photoresist patterning”, par [0046]) on another surface of the second substrate (“substrate”, par [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the through silicon via of Mercier with the photoresist as taught in Chang in order to provide electrical connections for the LED chip.  See par [0051] of Chang. 
With regard to claim 14, fig 1 of Mercier disclose that the second substrate 10 is etched (“etching of substrate 10 may be a deep reactive ion etching (DRIE)”, par [0125]) to form the penetration holes 401.
Mercier does not disclose the patterned photo-resist
However, figs. 3b and 7 of Chang discloses the patterned photo-resist (“photoresist patterning”, par [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the through silicon via of Mercier with the photoresist as taught in Chang in order to provide electrical connections for the LED chip.  See par [0051] of Chang. 
With regard to claim 15, fig. 1 of Mercier discloses penetration holes 401 penetrate the second substrate 10 from the another surface (bottom of substrate 10) to the surface (top of substrate 10). 
With regard to claim 21, fig. 1 of Mercier discloses turning the second substrate 10 upside down, wherein the another surface (top of 10) of the second substrate 10 faces up.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 20170133356) (“Mercier”) in view of Nose (US 6,040,621). 
With regard to claim 19, Mercier does not disclose that the conductive material is formed by spot welding using an Au/Sn alloy.
However, Nose disclose that the conductive material (“lines and leads”, col. 14 ll. 4-5) is formed by spot welding using an Au/Sn alloy (“Au and Sn”, col. 14 ll. 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive portions of Mercier with the Au/Sn alloy as taught in Nose in order to provide electrical connections to the semiconductor chip.  See col. 4-12 of Nose. 

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/12/2022